Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Applicants reply dated January 19, 2021 renumbers previously pending claims 10-20 to claims 11-21, respectively.  The amendment further amends claim 11 and cancels claim 16.  All other claims stand as previously presented save renumbering. 
Claims 1-21 have been presented in the instant application.  Claims 1-10 and 16 have been cancelled thereby leaving claims 11-15 and 17-21 pending in the application.  Claims 20-21 have been withdrawn from consideration without traverse pursuant to the restriction/election requirement dated July 17, 2020 and Applicants response thereto dated September 4, 2020. In view of the foregoing, claims 11-15 and 17-19 are pending for prosecution on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockwool Int (EP 2078704) in view of Hansen (US 2014/0345715) and optionally Young (US 6,110,242) and/or Jensen (US 2005/0172677).

Regarding claim 11, Rockwool Int (EP 2078704), discloses an apparatus for making a mineral melt (“The present invention relates to a process for making a mineral melt” – abs), comprising: 
a cyclone furnace with an inlet (figure 1, (25); [0097]); 
a separating cyclone with a bottom outlet (figure 1, (22); [0097]); and 
a device (figure 1, (7); figure 2, (7)), the device supplying pre-heated particulate mineral material from the bottom outlet of the separating cyclone to the inlet of the cyclone furnace (Note: Figure 1 depicts the Feed (7) disposed vertically beneath the bottom of the separating cyclone (22)), said device comprising: 
a material receiving conduit (see tapered portion extending between cyclone preheater (22) and feed (7) in figure 1
an outlet conduit supplying the particulate mineral material to the inlet of the cyclone furnace (see particulate material inlet (31) in figure 2 and described at [0110]); and 
a gas-lock valve provided between the material receiving conduit and the outlet conduit (see element (32) depicted in figure 2; “In alternative configuration is shown in Figure 2 where the mineral material feed 7 includes an inclined screw conveyer. Any kind of lock (such as the rotary lock in figure 1 or the inclined screw conveyer in figure 2) can be included in the raw material inlet.” – [0097]; “The raw material feed 7 also comprises screw feeder 30 within the particulate material conduit 7 which is also upwardly inclined to the particulate material inlet 31.” – [0110])), the gas-lock valve, comprising: 
an elongated housing (fig. 2, (7)) having a lowermost section and an opposing uppermost section, the elongated housing being inclined upwards from the material receiving conduit at the lowermost section of the elongated housing to the outlet conduit at the uppermost section of the elongated housing; and 
a fluidization element (figure 2, (32) or (30)) operable to fluidize the pre-heated particulate mineral material received from the bottom outlet of the separating cyclone, the fluidization element being arranged so that the fluidized particulate mineral material can flow due to gravity from the material receiving conduit into the lowermost section of the elongated housing and from the uppermost section of the elongated housing into the outlet conduit.

    PNG
    media_image1.png
    753
    543
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    465
    454
    media_image2.png
    Greyscale

As noted above, Rockwool teaches an inclined screw feeder (alternatively described as element (30) at paragraph [0110] and depicted as element (32) in figure 2), or “gas-lock valve” in the parlance of the claimed invention, described as being located between the outlet of separating cyclone (22) and the inlet of cyclone furnace (25).  It is acknowledged that the inclined screw feeder depicted in the embodiment of figure 2 does not expressly depict the interconnecting structure between the upstream end of the gas lock valve and the separating cyclone.  However, the embodiment of figure 1 does depict that the feeder structure (7) is disposed vertically beneath the separating cyclone (22) and connected thereto via a material receiving conduit (i.e. the vertically tapered structure connecting the separating cyclone (22) and the feeder (7)). In view of the foregoing, one of ordinary skill in the art with the benefit of the Rockwool teachings would have reasonably considered the claimed gas-lock valve structure 
 	Should Applicant persuasively traverse the Examiners findings regarding obviousness of the claimed gas lock valve structure over Rockwool alone, then it is the Examiners assessment that the claimed structure would have been obvious over Rockwool in further view of Young (US 6,110,242).
	Young (US 6,110,242) discloses a gas-lock structure (2:20-24) comprising an inclined fluidizing element (32) disposed in an elongate housing (28) which one skilled in the art would have considered to be particularly relevant to the matter at hand in the Rockwool reference.  Specifically, with reference to the instant figures 1 and 2, Young teaches a material receiving conduit (16) for conveying material from a material separator (4) to a lowermost section (34) of the elongate housing (29).  The Young gas-lock further comprises an upper most section in the region of lead line (49) comprising an opening to discharge material to a vertical outlet conduit (49).  The elongated housing being inclined upwards from the material receiving conduit at the lowermost section of the elongated housing to the outlet conduit at the uppermost section of the elongated housing.  In view of Young, it is apparent that the claimed gas-lock structure, material receiving conduit, and outlet conduit as well as their structural interrelationship was known in the art of material conveyance at the time of the invention.  

    PNG
    media_image3.png
    808
    570
    media_image3.png
    Greyscale

Thus, it can be said that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized the results of such a combination would have predictably resulted in an effective gas-lock and feedstock conveyance in the Rockwool apparatus.  The rationale to support the instant conclusion that the claim would 

First pressure in material receiving conduit and second pressure in outlet conduit:
The recitations in claim 11 requiring of “the material receiving conduit having a first pressure defined therein” and that “the outlet conduit having a second pressure defined therein, the second pressure being higher than the first pressure” are acknowledged, however the instant limitations are construed to pertain to a manner of operating the apparatus and not, per se, to a definitive structural limitation thereof.  Regarding this matter and with particular reference to MPEP 2114(II), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	In the event that Applicant should persuasively show that the limitations pertaining to an intended use of the apparatus in fact do impart some substantive structural limitation to the claimed apparatus, then it is the Examiners assessment that the claim would have been obvious  in further view of Jensen (US 2005/0172677).
	Jensen (US 2005/0172677) discloses an apparatus for making a mineral melt which one of ordinary skill in the art would consider to be of direct relevance to the matter at hand in 

Provision of air inlets in the gas lock valve:  
Rockwool and optionally Young and/or Jensen teach or otherwise render obvious every recited limitation of independent claim 11 as noted above.  The prior art is however silent regarding provision of one or more air inlets generally in the gas-lock valve as required in claim 11, lines 26-27 or the requirement that one or more air inlets be provided specifically in the material receiving conduit of the gas-lock valve as required by claim 18.  In view of the foregoing, it can be said that the prior art contained a “base” device upon which the claimed invention can be seen as an “improvement”, namely by inclusion of one or more air inlets in the gas-lock valve.  
	Hansen (US 2014/0345715) discloses a material receiving conduit (30) for transferring material from the bottom of a separating cyclone outlet (abs) which one of ordinary skill in the art would have found to be of particular relevance to the matter at hand in the Rockwool apparatus as discussed above.  With particular reference to the instant figure 2, Hansen discloses that the material receiving conduit (30) is positioned to receive particulate material from a preheating cyclone separator and that the “a number of gas inlets 38, 38', 38'' are 

    PNG
    media_image4.png
    602
    447
    media_image4.png
    Greyscale

In view of Hansen, it is apparent that the prior art contained a known apparatus and technique that is applicable to the base device, namely the provision of one or more air inlets in the material receiving conduit of a separating cyclone preheater.  One of ordinary skill in the art would have recognized that applying the known technique to the base apparatus would have yielded predictable results and resulted in an improved system.  Specifically, it would have been obvious in view of Hansen to provide one or more air inlets in the gas-lock and more specifically within the material receiving conduit of a gas-lock for receiving material from a preheating cyclone and transferring the same to a screw-feeder (i.e. fluidizing element) of the gas lock. Further, one skilled in the art would have found motivation to pursue the noted modification as 

Regarding claim 12, see discussion of claim 11 above. Particularly see the embodiment of Rockwool figure 1 which depicts a vertically oriented material receiving conduit and the embodiment of figure 2 which depicts a vertically oriented outlet conduit.  Further, Young depicts both vertically oriented material receiving and outlet conduits as recited in the claim.
Regarding claims 13-15, see screw conveyor element (32) as depicted in figure 2 of Rockwool and screw conveyor element (32) as depicted in figure 2 of Young.
		Regarding claims 17-18, see discussion of Hansen above.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rockwool Int (EP 2078704) in view of Hansen (US 2014/0345715) and optionally Young (US 6,110,242) and/or Jensen (US 2005/0172677) as applied to claim 11 above and in further view of Hansen (US 2013/0186149)
Regarding claims 19, Rockwool and optionally Young and/or Jensen teach or otherwise render obvious every recited limitation of independent claim 10 as noted above.  Rockwool is however silent regarding provision of a material distributor being connected to a plurality of 
Hansen (US 2013/0186149) is drawn to an apparatus for producing a mineral melt which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Rockwool.  With reference to the instant figure 1, Hansen teaches provision of a separating cyclone (12) for preheating a mineral material and a cyclone furnace (1) for processing the preheated mineral feedstock.  Of particular note, Hansen teaches ([0062]) that the outlet of the pre-heater cyclone 12) separates the feedstock into two separate material flows ((44), (45)) for distribution to the cyclone furnace (1) via a plurality of material receiving conduits (3).  

    PNG
    media_image5.png
    609
    489
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    471
    296
    media_image6.png
    Greyscale

In view of Hansen, it is apparent that the prior art contained a “comparable” device that has been improved in the same way as the claimed invention.  One of ordinary skill in the art .  


Claims 11-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockwool Int (EP 2078704) in view of Kayser (US 3,099,496) and optionally Young (US 6,110,242) and/or Jensen (US 2005/0172677).
mutatis mundatis as set forth above.  As also noted supra, the prior art is silent regarding provision of one or more air inlets generally in the gas-lock valve as required in claim 11, lines 26-27 or the requirement that one or more air inlets be provided specifically in the material receiving conduit of the gas-lock valve as required by claim 18.  In view of the foregoing, it can be said that the prior art contained a “base” device upon which the claimed invention can be seen as an “improvement”, namely by inclusion of one or more air inlets in the gas-lock valve.  
	Kayser (US 3,099,496) is drawn to a screw conveyor apparatus which prevents a reverse flow of material due to a back pressure between an upstream and downstream end thereof (3:45-59) which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in the Rockwool Int reference.  With reference to Kayser figure 4, Kayser depicts a hopper (30) provided with porous air pads (52) to which air may be admitted via an air pipe (53).  Kayser teaches (3:32-54) that the air entering through the porous pads (52) serves to aerate the material so that all will flow freely to the conveyor screw (10) without arching or compacting.  Kayser further teaches that the screw conveyor serves to prevent blowback due to a comparatively high filling of the conveyor screw and a rapid forward travel of the conveyed material (i.e. the screw conveyor operates as a gas-lock).  To this end, Kayser teaches that “the screw functions as a perfect reverse-flow seal at the intake extremity of the system” (3:57-59).  

    PNG
    media_image7.png
    283
    710
    media_image7.png
    Greyscale


In view of Kayser (US 3,099,496), it is apparent that the prior art contained a known apparatus and technique that is applicable to the base device, namely the provision of one or more air inlets in the material receiving conduit of a gas-lock screw conveyor.  One of ordinary skill in the art would have recognized that applying the known technique to the base apparatus would have yielded predictable results and resulted in an improved system.  Specifically, it would have been obvious in view of Kayser to provide one or more air inlets in the gas-lock and more specifically within the material receiving conduit of a gas-lock and transferring the same to a screw-feeder (i.e. fluidizing element) of the gas lock. Further, one skilled in the art would have found motivation to pursue the noted modification as a means to derive the benefits noted in Kayser (i.e. preventing clogging of the material receiving conduit; see Kayser at 3:34-37). The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rockwool Int (EP 2078704) in view of Kayser (US 3,099,496) and optionally Young (US 6,110,242) and/or Jensen (US 2005/0172677) as applied to claim 11 above and in further view of Hansen (US 2013/0186149)

	Regarding claim 19, the prior art references to Rockwool Int, Young, Jensen and Hansen apply mutatis mundatis as set forth in the parallel rejection of claim 19.  The newly cited reference to Kayser applies as set forth in the new grounds of rejection claims 11-15 and 17-18 above.  

Response to Arguments

Regarding the rejection particularly of claims 11 (claim 10 in the claims dated June 1, 2018) and former claim 16 (claim 15 in the claims dated June 1, 2018), now cancelled, over Rockwool Int, Young, Jensen, and Hansen, Applicant advances the following arguments:

1) at page 6 of the reply, Applicant argues that none of the cited prior art teach provision of air inlets for fluidization when a screw conveyor is present.  Further, at page 7, Applicant asserts that one skilled in the art would not find motivation to provide such air inlets in a gas lock comprising a screw conveyor.  In support of this position, Applicant notes that Hansen pertains to a trickle valve as an alternative to a screw conveyor of the type employed in Rockwool EP. Applicant contends that “Hansen is solving a problem that is particular to this type of trickle valve in this type of material process” and that there is no indication that the Hansen solution is applicable to or needed in other material feed structures.  Applicant thereby concludes that the Examiner has relied upon impermissible hindsight reconstruction based upon Applicants disclosure to arrive at the claimed invention.  

Notwithstanding the foregoing,  Applicant is respectfully directed to the newly discovered references to Kayeser (US 3,099,496), Hauser (US 9,604,794), Hauser (US 2016/0096687), and Ambs (US 7,137,759) each of which teach screw conveyors comprising aerating gas ports disposed at an inlet to the screw conveyor.  For example, Kayser (US 3,099,496) figure 4 depicts a hopper (30) provide with porous air pads (52) to which air may be admitted via an air pipe (53).  Kayser teaches (3:32-54) that the air entering through the porous pads (52) serves to aerate the material so that all will flow freely to the conveyor screw (10) without arching or compacting.  Kayser further teaches that the screw conveyor serves to prevent blowback due to a comparatively high filling of the conveyor screw and a rapid forward travel of the conveyed material (i.e. the screw conveyor operates as a gas-lock).  To this end, Kayser teaches that “the screw functions as a perfect reverse-flow seal at the intake extremity of the system” (3:57-59).  In view of Kayser and contrary to Applicants contention on the matter, it was known 
Based at least upon the Kayser and Hauser disclosures, it can not be said that material clogging or compaction is unique to the Hansen trickle valve or that one skilled in the art would have no reason to apply a similar gas-inlet structure to a screw conveyor as disclosed by Rockwool EP.  To the contrary, these newly discovered references weigh towards a conclusion that one of ordinary skill would find reasonable motivation to pursue the modification of Rockwool EP by Hansen in the manner set forth in the prior Official action.  For at least the foregoing reasons, Applicants arguments alleging that the gas inlets taught by Hansen are either not applicable to or otherwise incompatible with the conveyor means of Rockwool EP and that the Examiner has relied upon impermissible hindsight reconstruction in formulating the previously issued grounds of rejection are not found to be persuasive.  The rejection of claims stands as previously presented.  

2) Applicant argues that Rockwool does not teach fluidization and therefore does not teach a “fluidization element” as recited in amended claim 1.  In support of this position, Applicant cites to Rockwool Int paragraphs [0097] and [0010] and argues that the purpose of the Rockwool Int screw conveyor is for feeding particulate material.  Applicant argues that since Rockwool Int does not disclose 
The Examiner respectfully disagrees.
In response, as rightly noted by Applicant, fluidization is a condition or state of the material being transported by the screw conveyor system.  However, rather than pertaining to a solely to structural characteristic of the apparatus, the issues of whether an element is properly construed to constitutes a “fluidization element” depends upon the specific material properties of the material in communication with the fluidization element (i.e. particle size, material properties, moisture content, etc.) in conjunction with the specific operating conditions of the element (for example, the rotation speed of the screw).  Thus, the recitation of “a fluidization element operable to fluidize the pre-heated particulate mineral material received from the bottom outlet of the separating cyclone, the fluidization element being arranged so that the fluidized particulate material can flow due to gravity from the material receiving conduit into the lowermost section of the elongated housing and from the uppermost section of the elongated housing into the outlet conduit” is construed to define a particular capability or purpose that is served by the recited element. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004).  Stated alternately, the recitation of a fluidization element is understood to constitute a functional limitation as it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).
	In the instant case, Applicant was advised that Rockwool Int teaches an inclined auger screw (32) disposed within an elongated conduit (7) for transporting particulate material from the separating cyclone to the inlet of the cyclone furnace (25).  Applicants own disclosure indicates that an analogous screw conveyor (71) disposed within elongated housing (71) constitutes a fluidizing means in the 
Notwithstanding the foregoing, Applicant is advised that an additional grounds of rejection is issued above in view of the newly discovered reference to Kayser (US 3,099,496) which teaches aeration or fluidization of the conveyed material load of granular material both by the air-inlets (52) as well as by the action of the screw conveyor itself(3:32-65) as a means to prevent blowback of material (i.e. to serve as a gas-lock).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.